It is practically conceded by the prevailing opinion that if there was any power in the general committee to expel the relator for cause, then, on the affidavits submitted by the parties, the application for a peremptory writ of mandamus should have been denied, whatever might have been the relator's rights, had he asked for an alternative writ. The sole question, therefore, necessary to be discussed on this appeal is whether there is power in the general committee of a political party to expel a member for misconduct in the member's duty to the committee, disloyalty or other cause.
I agree with the opinion of the learned Appellate Division that there is in the general committee for self-protection an inherent power to expel a member acting in hostility to the objects and purposes for which the committee was organized. It is not necessary that the power should be granted by the statute in terms; it will be presumed to exist unless the statute has denied it. The power of amotion or removal of members is said by Chancellor KENT to be an ordinary incident of a corporation. (II Com. 278.) In People ex rel. Bartlett v. Medical Society
(32 N.Y. 187) it was said: "We entertain no doubt that the county societies may still exercise the common-law power of expulsion, notwithstanding the remedy provided by statute which we regard as merely cumulative." In People ex rel. Pinckney v. FireUnderwriters (7 Hun, 248) it was said of the powers of the corporation then before the court: "It was merely an organization formed for promoting the proper transaction and management of the business of insurance, by its members, in a uniform manner. And its usefulness and success depended, in a very great measure, upon their faithful observance of its rules and regulations. That, under the charter, was an implied condition of membership, for the organization could be no otherwise maintained. And, for that reason, the corporation necessarily possessed the power of expulsion over members violating their obligations in that respect. It could not exist without it." This is not the rule as to stock corporations but it applies to all corporations or voluntary associations where *Page 348 
there exists a personal duty of the member to the corporation or association.
Why should not the same rule apply to the general committee of a political party? The members of that committee are certainly not public officers, for this reason, if for no other; public officers must, under the Constitution, be either appointed or elected, and if elected, then in the same manner as other elections by the people. (Const. art. X, sec. 2; Matter ofGage, 141 N.Y. 112.) They take no official oath. They cannot be indicted and removed for misconduct in office. It is difficult to imagine a case where the obligation of the member to the association is more purely ethical or more devoid of any legal attributes possible to be enforced by the courts. The political convictions of a member may change subsequent to his election and he may conscientiously desire the defeat of the party to which he has belonged. He may think that in no way can he accomplish that result more effectually than by remaining as a leader to share in the counsels and control of the party. Is the committee to be relegated to the chance of the member's sense of delicacy dictating his resignation, as the sole means of severing its connection with him? Is a county committee of the Prohibition party to be denied the right to exclude from its counsels a member who, subsequent to his election, engages in the manufacture or sale of intoxicating liquors, or has so little regard for his political principles as not to remain sober for a week at a time? It is said that the power of the general committee to expel members is not to be presumed because if it exists it may be abused. This is true of the exercise of all power. The question whether the relator was properly removed from his position does not arise on this record; if wrongfully removed, he may obtain redress in a proper proceeding and by proper averments in his petition.
The question discussed is all that is necessarily involved in this case, and I would rest here were it not for the annunciation in the prevailing opinion of certain propositions from which I feel bound to express my dissent. It is asserted that *Page 349 
the organization and control of a political party are no longer matters of voluntary agreement among the members of that party, but that, under the statute relating to primary elections, every party must have a county committee and that committee must be appointed and organized in the particular way prescribed by the statute. This doctrine is made the foundation for the argument that the legislature meant to deprive the general committee, or party organization, of all power, except such as the statute gives in express terms. From this doctrine I dissent totocoelo. If the statute is to be so construed, in my judgment, it is unconstitutional and void. The right of the electors to organize and associate themselves for the purpose of choosing public officers is as absolute and beyond legislative control as their right to associate for the purpose of business or social intercourse or recreation. The legislature may, doubtless, forbid fraud, corruption, intimidation or other crimes in political organizations the same as in business associations, but beyond this it cannot go. Much is said of the evils that have grown up in the management of political parties and the dictation that has been exercised by political leaders and their invasion of the rights of the members of a party, and it is asserted that the statute intended to secure to all citizens equal rights in the management of the parties to which they may be allied. But an alliance cannot be made by one person alone. It requires the action of several whose rights are equal; no one can ally himself with others solely by his volition. Therefore, I do not see that an elector has any greater right to join a party unless on the conditions that the party prescribes, than he has to insist upon entering a partnership on contributing his quota of capital, against the wish of the parties then conducting the business. InPeople v. Gillson (109 N.Y. 389) it was held that a statute prohibiting any gift on the sale of any article of food, or any other article, as an inducement to purchase, was unconstitutional and void, in that it infringed upon the liberty of the dealer to pursue a lawful calling in the manner he chose to adopt. The liberty of the electors in the exercise of the right vested in them by the Constitution to choose *Page 350 
public officers on whatever principle or dictated by whatever motive they see fit, unless those motives contravene common morality and are, therefore, criminal, cannot be denied. It seems to me as absolute as the right to pursue any trade or calling, and, therefore, their right to associate and organize for that purpose is equally great. The statute of primary elections grants the right to join in the management of a party to any person on a declaration of his intention to support generally the candidates of that party, but a political organization may be unwilling to grant membership on these terms. It may make past conduct, and not future promise, the condition of membership. If the legislature can prescribe this test as a condition of membership in a party, I do not see why it may not require as a condition of voting at a Democratic primary a declaration of belief in the free coinage of silver at the ratio of sixteen to one, or of membership in the Republican party a denial of the application of the Constitution of the United States to the territories and dependencies of the country. Whether these are the fundamental doctrines of these parties, I do not attempt to say. If they are, it is for the parties themselves to so declare, not for the legislature. The rules and principles on which political parties are to be conducted must necessarily lie largely beyond the domain of legislative interference, because they relate to the action of the people, the ultimate source of sovereignty in what is unquestionably their prerogative, the election of public officers. It may be that what is apparently the present practice of the voters, the sub-ordination of the choice of municipal and local officers to the partisan tests of national political parties, is an evil and leads to bad government. It may also be that the blind obedience of the electors in voting for the nominee of some political leader is a great evil and leads to corruption. As a public officer I have no opinion to express on these questions, though as a citizen I have a very positive judgment thereon. It may be that the voters think it is necessary to choose local officers on party lines for the purpose of maintaining their party organization and ultimately succeeding in the control of the government, *Page 351 
state or federal, on larger issues which they deem more important than local contests, and they may vote for nominees selected by political leaders because of implicit faith in the wisdom and integrity of those leaders. Of course it is equally possible that they are guided by no such reasons; but all this is something with which the legislature has no right to interfere, because in these matters the people are supreme. The legislature may doubtless, to a certain extent, affect the subject by providing for the conduct of elections in such manner as to render independent voting easy; but this is the extent of its power. The evil in all these things comes from the voluntary acts of the voters themselves, and can be corrected only by arousing the consciences of the electors to their responsibilities and duties. A rule which would permit interference with the liberty of an elector in his political action cannot be upheld, no matter how meritorious its object may be in a particular case.
I think the statute of primary elections can be sustained, however, where political parties voluntarily take advantage of it, that is to say, political parties may have their organizations and primaries outside of the statute if they choose; but, if they adopt the statutory primaries held at public expense, they become subject to statutory rules. This admission does not render the views expressed as to the power of the legislature to control political organizations irrelevant to the discussion of this case; for, if the subjection of the political parties to the provisions of the statute is voluntary, we may assume that the legislature did not intend to deprive party organizations of powers that they formerly had and seem almost necessary to their practical administration; powers which they would not be likely to surrender even for the advantage of holding their primaries at public expense. In analogy to the case of a corporation the ground for the expulsion of a member must be a cause arising since his election, at which time first comes into being the duty of the member to the committee. (People exrel. Pinckney v. Medical Society, supra; Fawcett v. Charles,
13 Wend. 477.) *Page 352 
The order appealed from should be affirmed, with costs.
HAIGHT, VANN and LANDON, JJ., concur with PARKER, Ch. J., for reversal; O'BRIEN J., concurs with CULLEN, J., for affirmance; and BARTLETT, J., concurs in result reached by CULLEN, J.
Order reversed, etc.